ORDER
PER CURIAM.
Lincoln County Stone Company (Employer) appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the administrative law judge and finding: 1) Nathan Debo (Claimant) permanently totally disabled; and 2) Employer liable for Claimant’s permanent total disability benefits and future medical care.
We have reviewed the briefs of the parties and the record on appeal. The Commission’s award is supported by sufficient competent and substantial evidence in the record as a whole. No error of law appeal’s. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the Commission’s award pursuant to Rule 84.16(b).